DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-38 are still at issue and are present for examination.  
Election/Restrictions

	Applicant's election with traverse of Group 1, Claims 20-25, and the species E220K and N234R in the paper of 3/16/2021, is acknowledged.  Applicant’s further election of the species E220K, in light of the previous election of “E220K and N234R”, in the telephone call of 3/16/2021, is acknowledged.
Applicants traverse the rejection on the basis that the nonelected method claims fully encompass the limitations of the elected composition claim 1 and as such should be rejoined.  Applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.  As previously stated, Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the modified polymerase can be used in methods of making antibodies.
It is noted that the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 26-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Davidson et al. (WO 2011/106629).

Thus, claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Davidson et al. (WO 2011/106629).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 9,657,281.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of US 9,657,281 are drawn to composition comprising an isolated recombinant polypeptide comprising a polymerase polypeptide having an amino acid sequence at least 90% identical to SEQ ID NO: 35 (Bst DNA polymerase variant) and maintaining substitutions H46R, E446Q, H572R, N487R, D423K, and H281M, wherein the isolated recombinant polypeptide has DNA polymerase activity and wherein the isolated recombinant polypeptide exhibits a decreased systematic error in a sequencing system that uses an ion-based DNA sequencing reaction as compared to LR2 which is DNA polymerase having the amino acid sequence of SEQ ID NO: 2 further comprising mutations D264K and E493Q anticipate and make obvious  instant claims 20-25 drawn to a composition comprising a modified Bst DNA polymerase comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 2 having an amino acid substitution at D423, and wherein the modified Bst DNA polymerase exhibits improved accuracy in a sequencing by synthesis reaction compared to the DNA polymerase of SEQ ID NO: 2.  It is noted that the above claimed SEQ ID NO:35 of US 9,657,281 inherently comprises a D423K substitution mutation.

Claims 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-18 of US 10,344,268.  Although the claims at 
G209Q, E220H, E220T, P236I, P236R, E245R, V251R, L252R, S260K, D264M, E267M, 
E267K, E267R, E277T, T324R, A344Y, E442R, E442Y, E456R, D480L, A492K, E493G, 
M495C, N517C, N517K, and E522C, b) amino acid substitutions L252R and H528T, or 
c) amino acid substitutions L252R, H528T, and H473G, wherein the numbering of 
said amino acid substitutions in the polypeptide segment is relative to SEQ ID 
NO: 35; and wherein the recombinant DNA polymerase yields a lower error rate, 
increased signal, and/or improved accuracy when used in a sequencing by 
synthesis reaction where hydrogen ions are detected, as compared to a reference 
polymerase having the amino acid sequence of SEQ ID NO: 35 anticipate and make obvious  instant claims 20-25 drawn to a composition comprising a modified Bst DNA polymerase comprising an amino acid sequence having at least 95% identity to SEQ ID NO: 2 having an amino acid substitution at D423, and wherein the modified Bst DNA polymerase exhibits improved accuracy in a sequencing by synthesis reaction compared to the DNA polymerase of SEQ ID NO: 2.  It is noted that the above claimed SEQ ID NO:35 of US 10,344,268 inherently comprises a D423K substitution mutation.

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
4/8/2021

/RICHARD G HUTSON/
Primary Examiner, Art Unit 1652